CRAWLEY, Judge.
The trial court entered a judgment for Jerry Hunley on August 12, 1998. Win T. Wilson, Jr., filed a postjudgment motion on September 10, 1998, and then he filed another postjudgment motion seeking the same relief, on September 11, 1998. The trial court denied the September 10, 1998, motion on September 23, 1998, and it denied the September 11, 1998, motion on November 24, 1998. Wilson filed a notice of appeal on December 4, 1998. The supreme court transferred the appeal to this court, pursuant to Ala.Code 1975, § 12-2-7(6). Wilson’s appeal was untimely; thus, it must be dismissed.
The time allowed for filing the notice of appeal began to run upon the entry of the September 23, 1998, order denying the first postjudgment motion. A second postjudgment motion requesting *415the same relief as the first postjudgment motion is not allowed by our rules of procedure. Ex parte Dowling, 477 So.2d 400 (Ala.1985). A notice of appeal must be filed within 42 days of the final judgment. Rule 4(a)(1), Ala. R.App. P. The notice of appeal was filed on December 4, 1998, more than 42 days after September 23, 1998; therefore, the appeal must be dismissed.
APPEAL DISMISSED.
YATES and THOMPSON, JJ., concur.
ROBERTSON, P.J., and MONROE, J., concur in the result only.